DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2013/0161935 A1 to Ward et al.
	Re Claim 1, Ward et al disclose a method for occluding contaminants from the engine compartment of a moving motor vehicle, said method comprising the steps of: providing a motor vehicle having an engine compartment and a wheel well area; providing a skirt capable (52, 54) of occluding the entire engine compartment exposure, where the wheel well intersects with the engine compartment; attaching the skirt directly to the inner wheel well wheelhouse lining (28); further after said step of attaching , the skirt directly to the inner wheel well wheelhouse lining by aligning mounting members of the skirt with matching multiple spaced holes in the inner wheel well wheelhouse lining(see figure 18 and 19); further inserting a fastener (32) in each aligned hole to securely restrain the skirt (52, 54).  Re Claim 2, Ward discloses wherein said step of attaching the skirt directly to the inner wheel well wheelhouse lining includes fastening a plurality of discrete spaced regions of the inner wheel well wheelhouse lining (multiple fasteners 32).  Re Claim 3, Ward et al discloses wherein said step of attaching the skirt directly to the inner wheel well wheelhouse lining includes stretching a membrane (54) over at least a portion of the inner wheel well wheelhouse lining (28).  Re Claim 4, Ward et al disclose a contaminant occlusion device (52, 54) for attaching directly to the inner wheel well of a motor vehicle to prevent contamination from entering the engine compartment while the vehicle is in motion; said device comprising: a skirt (52, 52) to occlude an engine compartment exposure; said skirt including a mounting member (206, 204, 208, 212) operatively associated with said skirt for attaching said skirt directly to the inner wheel well wheelhouse lining (28); said skirt including mounting members envelope (54) and frictionally constrict the engine compartment exposure so as to maintain said skirt in an operational condition while the vehicle is in motion. Re Claim 5, Ward et al discloses wherein said mounting members includes a fastener (32) for attaching to a plurality of discrete, spaced-apart anchoring regions of the inner wheel well wheelhouse lining (see figure 18 and 19). Re Claim 6, Ward et al disclose wherein said fastener includes a snap in fitting (204, 208, 210, 212).  Re Claim 7, Ward et al disclose wherein said skirt (52, 54) includes a flexible membrane (54) adapted for stretching over the engine compartment exposure (paragraph [0040-0041]).  Re Claim 8, Ward et al disclose wherein said membrane includes a plurality of mounting members extending therefrom (32).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612